EXHIBIT 10.1
 
September 4, 2008
 


Aventine Renewable Energy, Inc.
Aventine Renewable Energy, Mt. Vernon, LLC
Aventine Renewable Energy - Aurora West, LLC
P.O. Box 1800
120 N. Parkway
Pekin, Illinois  61555
Attention:  Ajay Sabherwal


Re:
Credit Agreement dated as of March 23, 2007 (as amended, the “Credit
Agreement”), among Aventine Renewable Energy, Inc., a Delaware corporation,
Aventine Renewable Energy, Mt. Vernon, LLC, a Delaware limited liability
company, Aventine Renewable Energy - Aurora West, LLC, a Delaware limited
liability company, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
financial institutions now or hereafter party thereto as lenders (the
“Lenders”).  Unless otherwise indicated, all capitalized terms used herein, but
not otherwise defined, shall have the same meanings herein as in the Credit
Agreement.

 
Dear Ajay:
 
The undersigned parties hereby agree that the definition of “Non-Financed
Capital Expenditures” contained in Section 1.01 of the Credit Agreement shall be
amended and restated in its entirety to read as follows:
 
“Non-Financed Capital Expenditures” shall mean Capital Expenditures made by any
Loan Party which are not financed (in each case to be calculated without
duplication) pursuant to: (a) the incurrence of Indebtedness after the Effective
Date (other than Indebtedness incurred pursuant to this Agreement), (b) any
equity contribution made after the Effective Date, (c) any casualty insurance
proceeds or condemnation proceeds or (d) cash and Permitted Investments on the
Holding’s consolidated balance sheet as of March 31, 2007 in an amount equal to
$425,870,058, which cash and Permitted Investments shall be deemed applied to
any and all Capital Expenditures incurred from and after April 1, 2007 for the
construction of the Borrowers’ facilities in Mt. Vernon, Indiana and Aurora,
Nebraska.
 
This letter agreement shall be a Loan Document under and as defined in the
Credit Agreement.
 
If you are in agreement with the foregoing, please execute this letter agreement
in the space indicated below and return an executed counterpart of this letter
to Vinson & Elkins L.L.P., counsel to the Administrative Agent, at 2001 Ross
Ave., Suite 3700, Dallas, Texas 75201, attn: Erec R. Winandy (ph. 214-220-7756,
and fax 214-999-7756).  This letter agreement will constitute a valid and
binding agreement of the Borrowers and the Lenders when counterparts of this
letter agreement have been executed and delivered by the Borrowers and the
Required Lenders.  It is not necessary that all signatures appear on the same
counterpart.  Facsimiles are effective as originals.
 
[Signature Pages to Follow]
 
 

--------------------------------------------------------------------------------


Aventine Renewable Energy, Inc.
Aventine Renewable Energy, Mt. Vernon, LLC
Aventine Renewable Energy - Aurora West, LLC
September 4, 2008
Page 2
 
Very truly yours,
       
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
           
By:
/s/ Timothy J. Whitefoot
   
Timothy J. Whitefoot
   
Vice President
             
BANK OF AMERICA, N.A., as a Lender
           
By:
/s/ Mitchell J. Tarvid  
Name:
Mitchell J. Tarvid  
Title:
Vice President              
UBS LOAN FINANCE LLC, as a Lender
           
By:
   
Name:
   
Title:
               
WELLS FARGO FOOTHILL, INC., as a Lender
           
By:
/s/ Rina Shinoda
 
Name:
Rina Shinoda
 
Title:
Vice President
             
BMO CAPITAL MARKETS FINANCING, INC., as a Lender
           
By:
   
Name:
   
Title:
         

 
 

--------------------------------------------------------------------------------


Aventine Renewable Energy, Inc.
Aventine Renewable Energy, Mt. Vernon, LLC
Aventine Renewable Energy - Aurora West, LLC
September 4, 2008
Page 3 
 
SIEMENS FINANCIAL SERVICES, INC., as a Lender
           
By:
   
Name:
   
Title:
               
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
           
By:
/s/ M. Galovic Jr.  
Name:
M. Galovic Jr.  
Title:
Director  

 

 
Accepted and agreed to as of
the date first written above by:
 
AVENTINE RENEWABLE ENERGY, INC.
AVENTINE RENEWABLE ENERGY, MT. VERNON, LLC
AVENTINE RENEWABLE ENERGY – AURORA WEST, LLC
       
By:
/s/ Ajay Sabherwal
 
Ajay Sabherwal
 
Chief Financial Officer



 
 